Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Separate Financial Information for year ended December 31, 2012 The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Separate Financial Information as of December 31, 2012 Contents Page Report of Independent Registered Public Accounting Firm 2 Separate Financial Information Information pertaining to the Financial Position 3 Data pertaining to Profit and Loss and Comprehensive Income 4 Information pertaining to Cash Flows 6 Notes to the separate financial information 8 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax972 25312044 Internetwww.kpmg.co.il To: The Shareholders of “Bezeq” the Israeli Telecommunication Corporation Ltd. Dear Sirs, Subject: Special auditors’ report on separate financial data according to Regulation 9C of the Securities Regulations (Periodic and Immediate Reports) – 1970 We have audited the separate financial data presented in accordance with Regulation 9C of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” the Israeli Telecommunication Corporation Ltd. (hereinafter– “the Company”) as of December 31, 2012 and 2011 and for each of the three years, the last of which ended December 31, 2012, which are included in the Company’s periodic report. The separate financial data are the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express an opinion on the separate financial data based on our audit. We did not audit the financial statements of investees accounted for in the equity method in which the investment as of December 31, 2012 and 2011 amounted to approximately NIS 223 million and NIS 216 million, respectively, and the Company's share in their profits (losses) amounted to approximately NIS 59 million, NIS (7) million and NIS (6) million for each of the three years, the last of which ended December 31, 2012. The financial statements of these investees were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such investees, is based solely on the reports of the other auditors. We conducted our audit in accordance with generally accepted auditing standards in Israel.Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial data are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the separate financial data. An audit also includes assessing the accounting principles that were used in preparing the separate financial data and the significant estimates made by the Board of Directors and by Management of the Company, as well as evaluating the separate financial data presentation.We believe that our audit and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audit and on the reports of the other auditors, the separate financial data is prepared, in all material respects, in accordance with Regulation 9C of the Securities Regulations (Periodic and Immediate Reports)- 1970. Without qualifying our abovementioned opinion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be calculated, as set forth in Note 9. Somekh Chaikin Certified Public Accountants (Isr.) March 13, 2013 2 Separate Financial Information as of December 31, 2012 Data pertaining to the Financial Position as at December 31 Note NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives 3 Trade receivables 3 Other receivables 3 Inventories 13 13 Loans extended to investees 8 Assets classified as held for sale 44 23 Total current assets Investments, including derivatives 3 67 77 Trade and other receivables 3 Property, plant and equipment 5 Intangible assets Investment in investees Loans extended to investees 8 Deferred tax assets 4 Total non-current assets Total assets 3 Separate Financial Information as of December 31, 2012 Note NIS million NIS million Liabilities Debentures, loans and credit 3 Trade payables 3 Other payables, including derivatives 3 Current tax liabilities Provisions 9 Employee benefits Dividend payable Total current liabilities Debentures 3 Bank loans 3 Employee benefits Deferred and other income 54 30 Dividend payable - Total non-current liabilities Total liabilities Equity Share capital Share premium 68 Reserves Deficit ) ) Total equity Total equity and liabilities Shaul Elovitch Chairman of the Board of Directors Avi Gabbay CEO Dudu Mizrahi Deputy CEO and CFO Date of approval of the financial statements: March 13, 2013 The attached notes are an integral part of this separate financial information. 4 Separate Financial Information as of December 31, 2012 Data pertaining to the Profit and Loss for the year ended December 31 Note NIS million NIS million NIS million Revenue 6 Cost of Activities Depreciation and amortization Salaries General and operating expenses 7 Other operating expenses (income), net ) ) Operating profit Financing expenses (income) Financing expenses Finance revenues ) ) ) Financing expenses (income), net 90 Profit after financing expenses, net Share in earnings of investees, net Profit before income tax Income tax 4 Profit for the year Data pertaining to the Comprehensive Income for the year ended December 31 Note NIS million NIS million NIS million Profit for the year Items of other comprehensive income Actuarial gains (losses), net of tax ) 28 8 Other items of other comprehensive income (loss), net of tax (3 ) 3 - Other comprehensive income (loss), net of tax for Investees (9 ) 4 5 Other comprehensive income (loss), net of tax ) 35 13 Total comprehensive income for the year The attached notes are an integral part of this separate financial information. 5 Separate Financial Information as of December 31, 2012 Data pertaining to the Cash Flows for the year ended December 31 NIS million NIS million NIS million Cash flows from operating activities Profit for the year Adjustments: Depreciation Amortization of intangible assets 95 75 72 Share in profit of equity accounted investees, net ) ) ) Financing expenses, net 69 Capital gain, net ) ) ) Share-based payment transactions 73 26 Income tax expenses Expenses (income) for derivatives, net - ) 10 Change in inventory - 2 (6 ) Change in trade and other receivables ) 95 29 Change in trade and other payables ) ) 55 Change in provisions ) ) ) Change in employee benefits ) 79 ) Change in deferred income 25 27 1 Net cash from financing activities (used for activities) for transactions with investees ) ) 2 Net income tax paid ) ) ) Net cash from operating activities Cash flows from investing activities Investment in intangible assets ) ) ) Proceeds from the sale of property, plant and equipment Acquisition of financial assets held for trading ) ) - Proceeds from disposal of financial assets held for trading - Purchase of property, plant and equipment ) ) ) (Payment) receipt for derivatives 14 (5
